Case Details - Massachusetts Trial Court 4                                          Page 1 of 2
               Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 1 of 20


2083CV00612 Gomes, Suzanne vs. Resource Employment Solutions,
LLC

• Case Type:
• Administrative Civil Actions
• Case Status:
• Open
• File Date
• 08/17/2020
• DCM Track:
• A - Average
• Initiating Action:
• Civil Rights Act, G.L. c. 12 § 11H
• Status Date:
• 08/17/2020
• Case Judge:
•
• Next Event:
•



  All Information   Party    Tickler   Docket   Disposition


       Party Information
       Gomes, Suzanne
       - Plaintiff
       Alias

     Party Attorney
   • Attorney
   • Santos, Esq., Sania Sofia
   • Bar Code
   • 690735
   • Address
   • ALVES SANTOS, PC
     37 Belmont St
     2nd Fl Suite 203
     Brockton, MA 02301
   • Phone Number
   • (774)203-9751
                                                                       More Party Information

       Resource Employment Solutions, LLC
       - Defendant
       Alias

     Party Attorney
   • Attorney
   • Chomiak, Esq., Nicole Christine D
   • Bar Code
   • 638787
   • Address
   • Gordon Rees Scully Mansukhani
     95 Glastonbury Boulevard
     Suite 206
     Glastonbury, CT 06033
   • Phone Number
   • (860)494-7532
                                                                       More Party Information




https://www.masscourts.org/eservices/search.page.3.5?x=Mnc24sYBQTDpk*-3PrsSXwP8... 9/24/2020
Case Details - Massachusetts Trial Court 4                                                                           Page 2 of 2
               Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 2 of 20


   Ticklers
   Tickler                                         Start Date     Due Date         Days Due        Completed Date
   Service                                         08/17/2020     11/16/2020       91
   Answer                                          08/17/2020     12/15/2020       120
   Rule 12/19/20 Served By                         08/17/2020     12/15/2020       120
   Rule 12/19/20 Filed By                          08/17/2020     01/14/2021       150
   Rule 12/19/20 Heard By                          08/17/2020     02/15/2021       182
   Rule 15 Served By                               08/17/2020     10/11/2021       420
   Rule 15 Filed By                                08/17/2020     11/10/2021       450
   Rule 15 Heard By                                08/17/2020     11/10/2021       450
   Discovery                                       08/17/2020     08/08/2022       721
   Rule 56 Served By                               08/17/2020     09/06/2022       750
   Rule 56 Filed By                                08/17/2020     10/06/2022       780
   Final Pre-Trial Conference                      08/17/2020     02/03/2023       900
   Judgment                                        08/17/2020     08/17/2023       1095




   Docket Information
   Docket        Docket Text                                                                                     File Ref
   Date                                                                                                          Nbr.
   08/17/2020    Attorney appearance
                 On this date Sania Sofia Santos, Esq. added as Private Counsel for Plaintiff Suzanne Gomes
   08/17/2020    Case assigned to:
                 DCM Track A - Average was added on 08/17/2020
   08/17/2020    Original civil complaint filed.                                                                 1
   08/17/2020    Civil action cover sheet filed.                                                                 2
   09/21/2020    Attorney appearance                                                                             3
                 On this date Nicole Christine D Chomiak, Esq. added as Private Counsel for Defendant Resource
                 Employment Solutions, LLC
   09/21/2020    Defendant(s) Resource Employment Solutions, LLC's Assented to Motion for                        4
                 enlargement of time to answer plaintiff's complaint




   Case Disposition
   Disposition                                             Date                Case Judge
   Pending




https://www.masscourts.org/eservices/search.page.3.5?x=Mnc24sYBQTDpk*-3PrsSXwP8... 9/24/2020
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 3 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 4 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 5 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 6 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 7 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 8 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 9 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 10 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 11 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 12 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 13 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 14 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 15 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 16 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 17 of 20
Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 18 of 20
          Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 19 of 20



                       COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, SS.                                      SUPERIOR COURT DEPARTMENT
                                                   CIVIL ACTION NO.: 2083-CV-00612
____________________________________
                                          *
SUZANNE GOMES,                            *
     Plaintiff                            *
                                          *
v.                                        *
                                          *
RESOURCE EMPLOYMENT                       *
SOLUTIONS, LLC                            *
      Defendant                           *
____________________________________

                                  NOTICE OF APPEARANCE

       Please enter the appearance of Nicole C. Chomiak of the law firm of Gordon Rees Scully

Mansukhani, 95 Glastonbury Boulevard., Suite 206, Glastonbury, CT 06033, as attorney for the

Defendant, Resource Employment Solutions, LLC, in the above captioned matter.



Dated: September 15, 2020                 THE DEFENDANT,
                                          RESOURCE EMPLOYMENT SOLUTIONS, LLC
                                          BY:      /s/ Nicole C. Chomiak
                                                  Nicole C. Chomiak, Esq. (BBO# 638787)
                                                  Gordon Rees Mansukhani Scully
                                                  95 Glastonbury Boulevard, Suite 206
                                                  Glastonbury, CT 06033
                                                  Telephone: (860) 494-7532
                                                  Facsimile: (860) 560-0185
                                                  Email: nchomiak@grsm.com




                                              1
                            Case 1:20-cv-11745 Document 1-1 Filed 09/24/20 Page 20 of 20




                                                         CERTIFICATION

                         This is to certify that a copy of the foregoing was sent this 15th day of September, 2020
                  by Electronic Mail, to all counsel of record as follows:

                  Sania S. Santos, Esq.
                  Alves|Santos, PC
                  37 Belmont Street
                  Suite 203
                  Brockton, MA 02301
                  santos@alvessantoslaw.com


                                                               /s/ Nicole C. Chomiak
                                                               Nicole C. Chomiak, Esq.




1156494/43509283v.1


                                                                  2
